Citation Nr: 0305886	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-00 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for a left 
shoulder disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel


INTRODUCTION

Procedural history

The veteran had active service from August 1992 to August 
1996.

The veteran was granted service connection for a residuals 
left shoulder disability in an August 1998 VA rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).  A 10 percent disability rating 
was assigned.   The veteran expressed his disagreement with 
the assigned disability rating and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 1998.

In March 1999, the veteran testified at a personal hearing at 
the RO.  The RO subsequently scheduled a July 2002 VA 
examination in order to evaluate the veteran's disability.  
The veteran failed to report for the scheduled examination.  
In December 2002, the RO issued a Supplemental Statement of 
the Case which continued to deny the veteran's claim of 
entitlement to an increased disability rating.

Other issues

The August 1998 rating decision also granted the veteran's 
claim of entitlement to service connection for sinusitis with 
an evaluation of zero percent effective September 12, 1997 
and denied the veteran's claims of entitlement to service 
connection for a chronic low back condition, chronic cervical 
strain, rib fractures and chronic rib condition, left rectus 
femoris (anterior thigh muscle) strain and tear, and 
residuals of left thigh muscle contusion, a chronic disabling 
condition manifested by insomnia, right elbow condition and 
pseudofolliculitis barbae.  The veteran expressed his 
disagreement and initiated appeals with respect to the issues 
of left shoulder disability, low back condition and cervical 
condition, chronic insomnia and right elbow condition.  The 
appeals were perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 1998.  

A November 1998 rating decision granted the veteran's claim 
of entitlement to service connection for chronic insomnia.  
In a February 1998 statement, the veteran indicated that he 
wished to withdraw his appeal with respect to the issue of 
entitlement to service connection for a right elbow 
condition.  See 38 C.F.R. § 20.204 (2002).  An October 1999 
rating decision granted entitlement to service connection for 
chronic low back disability and for chronic cervical 
condition. 
Thus, the only issue which remains on appeal from the August 
1998 rating decision is the issue listed on the title page of 
this decision..

As noted in the paragraph immediately above, in a November 
1998 rating decision the RO granted the veteran's claim of 
entitlement to service connection for chronic insomnia.  A 
noncompensable disability rating was assigned.  The veteran 
filed a notice of disagreement as to the assigned disability 
rating in February 1999.  In a December 2002 statement of the 
case, a higher disability evaluation of 30 percent for 
chronic insomnia, effective September 12, 1997, was granted 
by a December 2002 statement of the case.  To the Board's 
knowledge, the veteran has not perfected an appeal as to the 
issue of entitlement to an increased disability rating for 
chronic insomnia, and that issue is therefore within the 
Board's jurisdiction at this time.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a 
the filing of a notice of disagreement NOD initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  To assist the veteran in developing the evidence 
pertinent to the claim, the Decision Review Officer requested 
that the veteran report for a VA physical examination.

2.  The veteran failed, without adequate reason, to report 
for a scheduled VA examination in July 2002.


CONCLUSION OF LAW

By failing to report for the scheduled VA examination, the 
veteran has abandoned his claim, and the claim is denied as a 
matter of law.  38 C.F.R. § 3.655(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left shoulder disability.

In the interest of clarity, the relevant factual background 
of this case will be reviewed. The pertinent law and VA 
regulations will be discussed. Finally, the Board will 
analyze the case and render a decision.

Factual background

Evidence on file indicates that the veteran failed to report 
for a VA examination scheduled in July 2002 without any 
reason provided for his failure to appear.  A December 2002 
Supplemental Statement of the Case denied entitlement to the 
benefits sought on appeal because the veteran had failed to 
report for a scheduled VA examination in 2002 and no new 
evidence had been received for consideration.  The veteran's 
claims folder was forwarded to the Board in February 2003.



Relevant law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. See 38 
C.F.R. § 3.655 (2001); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Analysis

The VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was made law.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126].

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001).  Regulations have been implemented 
in support of the VCAA. 66 Fed. Reg. 45,620 (August 29, 2001) 
[to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a physical examination.  Through no fault of VA 
those efforts were unsuccessful.  Specifically, the RO 
scheduled a July 2002  VA medical examination to determine 
the nature and etiology of the veteran's disability at issue.  
However, the veteran failed to appear without showing good 
cause.  

This claim is being denied as a matter of law.  Under such 
circumstances the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board observes in passing that VA in fact complied with 
the provisions of the VCAA as to notice.  See a letter dated 
August 7, 2002 to the veteran which specifically informed him 
of his responsibilities and those of VA.  To the extent 
possible, VA also attempted to assist the veteran in the 
development of his claim.  VA's efforts were thwarted by lack 
of cooperation on the part of the veteran. 

Discussion

Given the above factual background, and for reasons which 
will be explained in detail below, the Board finds that the 
veteran's claim of entitlement must be denied pursuant to 38 
C.F.R. § 3.655(b) (2001).  

As did its predecessor statute, the VCAA obligates VA to 
assist a claimant in obtaining available evidence and 
clarifying medical information.  However, if a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190 (1991); Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
veteran has specifically been informed of his duty to 
cooperate with VA. See the RO's letters dated September 1997, 
January 1999 and August 2002,  as well as the December 2002 
Supplemental Statement of the Case.  

The record in this case reveals that the veteran was 
scheduled for a VA examination in order to develop his claim 
of service connection.  He failed to report and has not 
provided any information as to the reasons for his absence.

It is unclear whether the veteran moved without informing VA 
of his new address.  However, it is well-established that it 
is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him." See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Clearly, the 
veteran has not complied with this predicate burden. 

Moreover, a claimant failing to report for a scheduled 
examination must show good cause for so doing.  See 38 C.F.R. 
§ 3.655 (2001); Engelke v. Gober, 10 Vet. App. 396, 399 
(1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  
The veteran failed to do so.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Court has ruled that there is 
a "presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that timely notice of the scheduled 
VA examination was sent to the veteran at his most recent 
address of record.

The facts in this case are clear. The veteran failed to 
report for a VA examination which was scheduled by the RO.  
No good cause for his failure to report has been 
demonstrated.  His claim therefore must be dismissed. See 38 
C.F.R. § 3.655(b) (2001).

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation. Here, in light of the RO's actions, the veteran 
was plainly on notice of the necessity of submitting to 
further medical inquiry.

In light of the dismissal of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the veteran's claims are dismissed.

In summary, because the veteran has failed, without good 
cause, to report for a scheduled VA examination which was 
necessary to adjudicate his claim of entitlement to an 
increased disability rating, his claim is deemed abandoned 
and is therefore dismissed.


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for service-connected left shoulder disability is 
dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

